Citation Nr: 1711526	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-09 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic middle ear disease of the right ear (also claimed as dizziness, hearing deafness, and tinnitus).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1972 to February 1972, December 1973 to January 1974, and October 1974 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1978 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

On the April 2012 VA Form 9, the Veteran requested a Board hearing; however the Veteran did not appear for the March 2013 hearing, and did not request its postponement.  In consideration thereof, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2016). 

Pursuant to a September 2014 Board remand, the Veteran was afforded a VA examination in October 2014 and additional development of the record was undertaken by the RO.  A review of the record indicates that the Board's directives were substantially complied with. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current right ear disorder was incurred in or aggravated by his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a chronic middle ear disease of the right ear (also claimed as dizziness, hearing deafness, and tinnitus) are not met. 38 U.S.C.A. § 1110, 1111, 1153, 5107; 38 C.F.R. § 3.303, 3.304, 3.306, 3.307, 3.309.



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

With respect to the claim decided herein, the Veteran has not alleged that VA has not fulfilled its duty to notify or assist in the development of his claim.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  The claim of service connection for right ear disorder was received in May 1978 and was decided in a July 1978 rating decision, both prior to the enactment of the VCAA. Where the initial unfavorable decision was rendered prior to the enactment of the VCAA, the RO did not err in failing to comply with the timing requirements of the notice.  The United States Court of Veterans Appeals (Court) noted that, in such cases, a Veteran would still be entitled "to VCAA content-complying notice and proper subsequent VA process." See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Appropriate VCAA notice was sent in February 2011 and October 2014.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  The Veteran has not alleged that service treatment records (STRs) are incomplete or missing.  The Veteran was asked to provide relevant post-service medical treatment records and was given the necessary consent forms in order for VA to obtain any outstanding records.  To date, the Veteran has not responded or submitted any treatment records.  The VA's duty to assist is not a one-way street; the Veteran has an obligation to assist in the adjudication of his claim.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Additionally, the RO substantially complied with the September 2014 remand instructions. The remand directed the RO to supplement the record by obtaining a medical opinion to ascertain whether the Veteran's right ear condition was aggravated during service.  A VA examiner conducted an in-person examination and reviewed the Veteran's medical history.  He provided an opinion in October 2014 that addressed each question posed by the remand and provided an adequate statement of reasons and bases for the conclusions found.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  Accordingly, the Board now finds that there has been substantial compliance with the remand instructions such that additional remand is not necessary.  See Stegall at 271 (Board remand confers a right on a claimant to compliance with the remand order); see also Dyment v. West, 13 Vet.App. 141, 147 (1999).  

Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

Service connection is granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to direct service connection for the claimed disability, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and, (3) competent and credible evidence of a relationship, or nexus, between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

For purposes of establishing service connection, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

If, on the other hand, a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  And in that circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The provisions of 38 U.S.C.A. § 1153, and its implementing VA regulation, 
38 C.F.R. § 3.306, provide criteria for determining when a pre-existing disability has been aggravated.  According to this statute and regulation, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

Concerning this, mere temporary or intermittent flare-ups during service of a 
pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, not just the symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).

In determining the probative value of medical opinions, part of the Board's consideration is to determine how much weight to assign the foundation upon which the medical opinion is based.  Reonal v. Brown, 5 Vet.App. 458, 461 (1993).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, supra.  To have probative value, a medical examination report submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet.App. at 301.

Here, the Veteran contends that his right ear disorder was aggravated during service.  Specifically, he describes being hit in the right side of the face during training which caused ear pain and discharge. 

The Veteran's October 1971 service entrance examination noted otitis media of the right ear.  The Veteran also reported a history of a skin graft of the right ear drum nine months prior, with no problems since and a full recovery.  The Veteran was subsequently given a medical discharge. 

In an October 1973 reenlistment examination, a tympanoplasty was listed, as well as "good hearing."  The Veteran reported a history of a right eardrum operation at Harper Hospital.  The examiner noted that the Veteran was disqualified for service due to the ruptured tympanic membrane.  Thereafter, the Veteran received a medical waiver for his history of chronic middle ear disease and commenced service.

The Veteran was next seen in January 1974 with complaints of an infected draining mastoid bowl and diagnosed with chronic, recurrent otitis media in the right ear.  The otolaryngologist recommended discharge on the basis of chronic otitis media.  Later that same month, the Veteran was seen for dizziness and falling towards his left side as well as mucus discharge.  

The Veteran appeared before a medical board in January 1974 which determined he had suffered recurrent right ear infections since age six, underwent a mastoidectomy in 1967, middle ear surgery in 1971, and repair of a perforation of his tympanic membrane in 1972.  The board noted that the external auditory canal was widened from previous surgery, the tympanic membrane was not perforated, and drainage from the old mastoidectomy was present.  The board opined that the Veteran did not meet the minimum standards for enlistment or induction and that he had no unfitting physical disability incurred in or aggravated by active military service.  The board decided to honorably discharge the Veteran; he did not submit a statement in rebuttal.  

The Veteran again sought reenlistment in July 1974.  The October 1974 reentry examination listed a scar and no tympanic membrane of the right ear due to a mastoidectomy in 1965.  The Veteran was subsequently given a medical discharge.

In a May 1978 statement, the Veteran described injuring his right ear "during the course of extensive training." 

In a March 2011 statement, the Veteran described an incident at Parris Island where he was sent to sick bay with a bleeding ear following a small fight and was told he ruptured his ear drum.  He listed two dates of ear injury as December 1971 and March 1972 and stated he was treated at Harper Hospital. 

A March 2011 statement by the Veteran's brother related an incident during boot camp in San Diego, California, where a drill instructor "smacked" the Veteran on the side of the head.  The Veteran later stated it was hurting and he was thinking about going to sick bay but did not want to be released from boot camp.  His brother stated that the Veteran eventually did seek treatment and was honorably discharged. 

A March 2011 statement by a friend of the Veteran related a similar incident in January 1973 where the Veteran suffered a slap from a drill instructor on the right side of his head, became dizzy, and noted his right ear was bothering him.  He stated that the Veteran refused to go to sick bay because he wanted to make it through boot camp. 

A January 2011 private medical record from Dr. McCarroll stated that the Veteran was his patient for the past eighteen years and in the course of medical care, he had diagnosed the Veteran with a "service related malady involving his right ear."  The letter states that "Apparently he sustained severe service related trauma the aforementioned ear necessitating multiple interventional surgeries and ultimately a radical mastoidectomy."  The doctor noted recurrent cholesteatoma with complications of chronic infection, pain, dizziness, tinnitus, deafness, and malodorous discharge. 

As noted above, the Veteran underwent a VA examination in October 2014.  The examiner diagnosed right otalgia/otorrhea with a history of multiple right ear surgeries, with the first mastoidectomy done at the age of six years old.  The examiner opined that the Veteran's pre-existing chronic middle ear disease of the right ear was not aggravated during service, as available STRs were silent for any trauma of the Veteran being hit on the right side of the face during service.  The rationale of this opinion was based on a "review of all available medical information from CPRS, VBMS, STRs, test results, standard current medical literature, history given by Veteran and physical examination."  The dizziness, hearing loss, and tinnitus were determined at least as likely as not related to the chronic otitis media as it is not uncommon to see chronic middle ear infections cause conductive hearing loss and associated tinnitus and vertigo. 

The Board finds that the Veteran had a pre-existing disability of otitis media that was "noted" at service entrance in October 1971.  38 C.F.R. § 3.304(b)(1); Crowe, 7 Vet. App. at 238.  Therefore, the relevant question is whether that disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

As noted by the VA examiner, there is no evidence of trauma from a hit or slap to the right ear in the Veteran's STRs.  Although a lack of contemporaneous medical evidence does not automatically constitute substantive negative evidence, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

The Veteran has submitted several differing accounts of injury to the right ear occurring at different times.  The varying accounts of injury - listed in lay statements as occurring in December 1971, March 1972, and/or January 1973, make constructing any timeline regarding the Veteran's surgeries and medical discharges unclear.  As the STRs appear to be complete in relevant part, then in order to rely on an inference against a claim from an absence of documentation, the Board must find that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015); concurring opinion in Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  The nature of the Veteran's symptoms, namely drainage, discharge, and bleeding from the ear, are such that they would be visible and likely to be recorded upon examination.  Further, while the STRs are silent as to a traumatic injury, they do contain evidence of the Veteran's chronic, preexisting disorder both through history provided by the Veteran and through continuing chronic symptoms upon examination, for which three medical discharges were given.  

The Board acknowledges the Veteran's contention that a hit to the right side of the face by a drill instructor or a hit suffered in a fight resulted in pain and discharge in his right ear.  However, this alone does not establish that his preexisting condition worsened beyond its natural progression.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that they observed and that are within the realm of their personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 - 470 (1994); Kahana v. Shinseki, 24 Vet. App. at 435.  As such, the question of aggravation in this case may not be competently addressed by lay evidence alone.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

There exist two differing medical opinions regarding the nature of the Veteran's right ear disorder.  Dr. McCarroll's note indicated longstanding treatment of the Veteran and diagnosis of a service-related malady.  As noted above, the "treating physician" rule is not applicable to VA claims.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  There are no post-service treatment records in the claim file outlining his treatment.  Further, the letter's use of "apparently" indicates this information was provided historically rather than diagnostically.  Without any further private medical treatment records, it is unestablished that the Veteran's preexisting chronic otitis media was aggravated or worsened by service beyond the natural progression of the disorder.  

The October 2014 VA examiner determined that without evidence of trauma during service, the preexisting disorder was not aggravated by service.  The examiner specifically noted that the Veteran's history of ear surgeries dated back to the age of six years old.  The examination report also relied on the January 1974 medical board's contemporaneous diagnosis of recurrent, chronic otitis media and its determination that no physical disability was incurred in or aggravated by military service.  The examiner also accounted for the Veteran's symptoms of dizziness, hearing loss and tinnitus. 

As noted previously, the burden to establish aggravation falls upon the Veteran, not VA, and the Veteran has an obligation to assist in the adjudication of his claim.  Wagner, supra; Wood, supra.  Although the Board is sympathetic to the Veteran's claim, without further medical evidence to the contrary, the preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Service connection for a chronic middle ear disease of the right ear is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


